Citation Nr: 1708611	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder. 

2.  Entitlement to service connection for a prostate disorder. 

3.  Entitlement to service connection for a heart disorder. 

4. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1970 to include a year-long tour of duty in Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from February 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the February 2010 decision, the RO determined, inter alia, that new and material evidence had not been received to reopen the service connection claim for a lung disorder, and denied service connection for prostate cancer.  In the March 2012 decision, the RO denied, inter alia, service connection for a heart disorder and hypertension.  The Veteran disagreed with such denials and subsequently perfected a timely appeal of each issue in June 2012. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

In a July 2015 decision, the Board reopened the claim of service connection for a lung disorder and remanded that matter on the merits, along with the other three claims, to the Agency of Original Jurisdiction (AOJ) for development.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinions were obtained as to issues 1 and 2, the Board finds the directives have been substantially complied with, and those issues again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last adjudication, new evidence has been associated with the claims file.  In February 2016, the Veteran's representative submitted a waiver of the Veteran's right to have any evidence submitted at a later time initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a heart disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A lung disorder did not manifest during service and is not attributable to service; the Veteran does not have lung cancer.

2.  A prostate disorder did not manifest during service and is not attributable to service; the Veteran does not have prostate cancer.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

2.  A prostate disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Notice letter issued in August 2009 and December 2009 satisfied VA's duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service VA treatment records, identified private treatment records, and hearing testimony and lay statements have been associated with the record.  The record reflects a formal finding that Social Security Administration (SSA) records were sought and that a response from SSA indicated that they had been destroyed.  The Veteran was asked to provide these records but has not done so.  The Veteran has not identified any additional relevant treatment records for VA to obtain.

The Veteran was afforded VA examinations in September 2015.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided the requested opinions.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Board hearing in 2013, the undersigned VLJ clarified the issues then on appeal, explained the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claims.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claims.  In particular, the VLJ noted that, to substantiate the claims, evidence must indicate a relationship between in-service disease or injury and current disability.  The VLJ specifically noted a potential evidentiary defect and suggested the submission of certain evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, to further assist the Veteran, the undersigned remanded these matters in July 2015 for additional medical inquiry, which has been conducted. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

      II.  Service Connection

The Veteran contends that he developed chronic lung and prostate disorder as the result of service in the Republic of Vietnam, and his presumed exposure to herbicide agents while there.

      Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including malignant tumors) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 38 C.F.R. § 3.307 (a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309 (e), including respiratory cancers and prostate cancer, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307 (a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

      Analysis

Lung Disorder

There is current lung disability.  The record includes the report of September 2015 VA examination reflecting diagnosis of chronic obstructive pulmonary disease (COPD) characterized as dating to '7 or 8 years before' December 1986 as well as status post resection of what was found to be a benign hamartoma, and status post resection of giant right upper lobe bleb in 2010.  

Service treatment records show one reported episode of pain in the right side of the chest in July 1964.  This was described as very vague pains all over the chest; chest X-ray was negative.  His report of medical history in March 1970, just prior to his separation in June 1970, reflects that he denied a prior history of coughing up blood, asthma, shortness of breath or chronic cough.  The March 1970 examination report reflects clinically normal lungs and chest.  No lung disorder was diagnosed during active duty.  

A VA examination for the chest in December 1986 reflects a diagnosis of COPD, mild to moderate, final opinion deferred pending results of pulmonary function tests (PFTs).  It notes the Veteran's history as a medic in Vietnam and also notes that he smokes one pack of cigarettes daily.  His past history was considered negative for tuberculosis, diabetes, heart attack, stroke of cancer.  He reported that he had COPD for 7 to 8 years.  Chest X-ray showed minimal fibrosis and hyperinflation and increased anterior air space.  EKG showed right atrial abnormality, normal sinus rhythm and was otherwise normal.  Examination showed the chest was somewhat hyperresonant upon percussion, breath sounds were bronchovesicular but distant.  The expiratory phase was slightly prolonged and there was no cyanosis, rales or wheezes.  

Private and VA treatment records dating from 2002 to the present show that the Veteran had treatment for lung conditions, primarily COPD.  PFTs were recorded on multiple private visits from August 2003 through 2010.  Chest CT in November 2006 also showed extensive bilateral nodular linear pleuropalenchymal densities, with neoplasm not completely excluded, diffuse interstitial changes consistent with fibrosis, mild pleural scarring and no evidence of lymphadenopathy changes.  A 2006 chest X-ray showed increasing COPD with bibasilar fibrosis since November 2004.  In September 2007, a pathology report diagnosed benign right middle lobe hamartoma.  A May 2009 follow-up for COPD and pulmonary fibrosis shows no change in diagnosis.  

During the May 2013 hearing before the undersigned, the Veteran testified that he found out that he had lung cancer in 2007.  He believes it is due to Agent Orange exposure.   He was a medic in Vietnam.  

The September 2015 lung DBQ reflects that the examining physician reviewed the claims file, examined the Veteran and reviewed diagnostic tests including chest X-ray and PFTs.  As noted, he found the diagnoses of COPD dating to 1986 and the benign hamartoma and bleb in 2010.  He noted that the Veteran started smoking at 18 and stopped at 40.  He noted that the Veteran did not have malignant tumor of the respiratory system.  He noted that there had been resection of what was found to be a benign hamartoma in 2010, and noted that the neoplasm was not malignant.  He opined that it is not at least as likely as not (a probability of 50 percent or greater) that a diagnosed lung disorder began in or is related to active service.  He cited to the fact that there was no documentation of a lung disorder in the service treatment records and that there is wide consensus in the medical community that the cause of COPD is smoking.  He also noted that neither COPD nor benign hamartoma nor giant upper lobe bleb is one of the Agent Orange presumptive diseases.  

Additional treatment records from Dr. A. dated from February 2015 to March 2016 reflect that the Veteran continues to have a lung diagnosis of COPD and bronchitis.  

Here, the preponderance of the evidence indicates that a current lung disability was not incurred during service and is not otherwise related to service.  First, the Board notes that there is no current diagnosis of lung cancer, and as such neither the presumptions for chronic diseases to include malignant tumors, nor the presumptions related to herbicide exposure, which apply in cases of respiratory cancer, are for application.  38 C.F.R. § 3.309(a), (e).  The September 2015 VA physician clearly established, after a review of the record and examination of the Veteran, that there is no lung cancer in this case.  His findings as to this matter are the most probative evidence as they are based on a thorough review and are explained.  They are uncontroverted by any other medical opinion evidence and are adopted by the Board as to this point.  

Further, the earliest post-service evidence of COPD appears to be in 1986, approximately 16 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Even assuming that the Veteran's disability existed 8 years prior to December 1986, in December 1978, this would be over 8 years after separation from service.  Moreover, the 2015 VA examiner opined, based on review of this Veteran's service treatment records and post-service records, it is less likely than not that the Veteran's current lung disorder is related to his military service, to include Agent Orange exposure therein.  Id.  The evidentiary record is not inconsistent with this finding.  

The September 2015 VA medical opinion, wholly against the claim, is uncontroverted by any other medical opinion evidence.  The VA physician fully considered the record as well as the Veteran's contentions in rendering this negative opinion.  As the opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is generally competent to report lay observations during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, the Board notes that the Veteran served as a medic in Vietnam, with several campaigns and counteroffensives noted in his personnel record, and has testified generally to having been in combat-type situations during that service.  It accepts his report of the circumstances of his service.  See 38 U.S.C.A. § 1154 (b).  However, on the issue of whether there is any current lung disorder that is related to his service, the medical evidence is more credible.  And this evidence preponderates against the notion that any current lung disorder was incurred in service or is otherwise related to service.  Indeed, the medical evidence demonstrates an absence of an identified pulmonary problems in service and for many years following service, as well as uncontroverted medical opinion evidence that is wholly against the claim.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory as to any current pulmonary disability related to Agent Orange exposure is outweighed by the far more probative objective record, and the findings by the neutral 2015 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claims of service connection for lung disorder, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Prostate Disorder

There is current prostate disability.  The report of September 2015 VA examination reflects diagnosis of benign prostate hypertrophy dating from 2002 with the same diagnosis and elevated PSA noted in 2015 in the record.  The examining VA physician specifically noted that there was no prostate cancer, however.  

Service treatment records show no treatment or findings related to the prostate.  The March 1970 examination report reflects clinically normal genitourinary system.  

Private and VA treatment records reflect diagnosis of benign prostate hypertrophy dating from 2002.  

During the May 2013 hearing before the undersigned, the Veteran testified that he found out that he had prostate cancer in 2000.  

An unsigned prostate cancer DBQ was submitted by the Veteran along with a copy of a private treatment report dated in April 2015.  While the unsigned form has checked off that the Veteran has prostate cancer, with no explanation provided, the actual treatment record visit report from the physician reflects an assessment of benign prostate hypertrophy with urinary obstruction and prostate specific antigen was elevated.  The Board finds that this report reflects, thus, that the Veteran has benign prostate hypertrophy and not prostate cancer.

The September 2015 VA prostate DBQ conducted in response to the Board remand reflects that the examining physician reviewed the claims file and examined the Veteran.  As noted, he found the diagnosis of benign prostate hypertrophy from 2002.  He noted that the Veteran did not have prostate cancer.  He opined that it is not at least as likely as not (a probability of 50 percent or greater) that the current prostate condition began in or is related to active service to include Agent Orange exposure.  He cited to the fact that there was no documentation of a prostate problem in the service treatment records and that benign prostate hypertrophy is near universal in men aged 50 or more.  He also noted that benign prostate hypertrophy is not one of the Agent Orange presumptive diseases.  

Here, the preponderance of the evidence indicates that the current disability of benign prostate hypertrophy was not incurred during service and is not otherwise related to service.  Further, the Board notes that there is no current diagnosis of prostate cancer, and as such neither the presumptions for chronic diseases to include malignant tumors, nor the presumptions related to herbicide exposure, which apply in cases of prostate cancer, are for application.  38 C.F.R. § 3.309(a), (e).  The September 2015 VA physician clearly established, after a review of the record and examination of the Veteran, that there is no prostate cancer in this case.  His findings as to this matter are the most probative evidence as they are based on a thorough review and are explained.  They are adopted by the Board.  

Further, the earliest post-service evidence of the benign prostate hypertrophy appears to be in 2002, approximately 32 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, the 2015 VA examiner opined, based on review of this Veteran's service treatment records and post-service records, it is less likely than not that the Veteran's current benign prostate hypertrophy is related to his military service, to include Agent Orange exposure therein.  Id.  The evidentiary record is not inconsistent with this finding.  

The September 2015 VA medical opinion, wholly against the claim, is uncontroverted by any other medical opinion evidence.  The VA physician fully considered the record as well as the Veteran's contentions in rendering this negative opinion.  As the opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The Board has again considered the Veteran's lay assertions.  However, on the issue of whether there is any current prostate disorder that is related to his service, the medical evidence is more credible.  And this evidence preponderates against the notion that the current benign prostate hypertrophy was incurred in service or is otherwise related to service to include Agent Orange exposure.  Indeed, the medical evidence demonstrates an absence of an identified prostate problems in service and for many years following service, as well as uncontroverted medical opinion evidence that is wholly against the claim.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory as to any current prostate disability related to Agent Orange is outweighed by the far more probative objective record, and the findings by the neutral 2015 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claims of service connection for prostate disorder, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a lung disorder is denied. 

Service connection for a prostate disorder is denied. 


REMAND

The Board must return the claim of service connection for a heart disorder to the AOJ to obtain an addendum medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board remanded this matter in order to obtain an examination and opinion as to the nature and etiology of any current heart disorder.  A September 2015 VA DBQ for heart conditions contains the examining physician's opinion that the Veteran does not now have nor has he ever been diagnosed with a heart condition.  

Thereafter, the Veteran submitted a March 2016 report from M.A., M.D., a Nuclear Cardiology Board Certified physician.  The conclusions following a vasodilator Persantine stress EKG and myocardial perfusion study were: "Persantine induced medium size, mild partially reversible ischemia in mid inferior and apical segments as seen on gated SPECT and SPECT images"; and "[c]ompared to prior study from 08/14/20 13, TID increased from 0.78 to 0,92, no change in ischemia."

The Board recognizes that this March 2016 report is potentially relevant to the medical question of whether there is current heart disease, particularly ischemic heart disease.  In this regard, the Board reiterates that the Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.  Ischemic heart disease is one of the diseases presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.309 (e).  Consequently, an addendum medical opinion should be obtained prior to appellate review.  

Furthermore, as the claim of service connection for hypertension includes an assertion that the hypertension is secondary to service-connected disability to include heart disease, the claim is inextricably intertwined with the claim being remanded.  Consequently, it should be remanded as well at this juncture.  Moreover, service connection has recently been granted for posttraumatic stress disorder (PTSD).  Under the circumstances, the addendum opinion should also address whether hypertension is proximately due to that disability as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claim to the physician who performed the VA DBQ for heart conditions in September 2015, or a suitable substitute if that physician is unavailable.  If that examiner determines that an additional examination is required to answer the questions posed below, such should be scheduled.  After reviewing the record, with specific focus on the March 2016 report from Dr. A., the examiner is requested to identify all heart disorders present during the pendency of this claim.  For each disorder present, offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the current heart disability is the result of his military service.  The examiner should specifically note whether there is ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal' s angina).  

The examiner should also address the following: Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by a service-connected heart disorder or PTSD?  If not, is it at least as likely as not (a probability of 50 percent or greater) that the hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected heart disorder or PTSD?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

The underlying reasons for each opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility" but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims for service connection for a heart disorder and hypertension.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


